In the Supreme Court of Georgia



                               Decided: June 21, 2021


              S21A0229. SULLIVAN v. THE STATE.


     LAGRUA, Justice.

     Appellant Jaren Anthony Sullivan was convicted of malice

murder and other charges related to the shooting death of Marques

Dockery and the aggravated assault of Najee Murray. On appeal,

Appellant contends that his trial counsel rendered constitutionally

ineffective assistance by failing to present evidence of Dockery’s

alleged gang affiliation, failing to elicit testimony suggesting that

Dockery was armed, and failing to object when an investigator

offered his opinions regarding the shooting. Also contending that

these errors combined to prejudice him, Appellant seeks reversal of

his convictions. We conclude that these claims lack merit, so we
affirm. 1

      1. The evidence presented at trial showed that Appellant was

previously in a romantic relationship with Faytasia Terry, with

whom he had a daughter, J.S. After Appellant and Terry ended

their relationship, Terry began dating Dockery.

      On October 10, 2016, Appellant planned to drop off J.S. at

Terry’s house in the evening. However, Appellant messaged Terry

saying that he would drop off J.S. the next morning. The following

day, Appellant called Terry, asking her to pick up J.S. at his home


      1 The crimes occurred on October 11, 2016. On January 5, 2017, a
DeKalb County grand jury indicted Appellant for malice murder; felony
murder; three counts of aggravated assault, against Dockery, Murray, and
Faytasia Terry, respectively; and possession of a firearm during the
commission of a felony. At a trial from June 11 to 15, 2018, the jury found
Appellant guilty of all charges except the aggravated assault of Terry. On June
15, 2018, the trial court sentenced Appellant to serve life in prison for malice
murder; ten consecutive years for the aggravated assault of Murray; and five
consecutive years for possession of a firearm during a felony. The felony
murder conviction was vacated by operation of law, and the aggravated assault
count as to Dockery merged with the malice murder conviction. On September
26, 2018, Appellant filed a motion for an out-of-time appeal. The trial court
granted this motion on January 11, 2019. Appellant timely filed a motion for
new trial on January 31, 2019, and amended it on August 5, 2019. The trial
court held a hearing on the motion for new trial on August 12, 2019, and denied
the amended motion on December 4, 2019. Appellant timely filed a notice of
appeal on December 18, 2019, this Court docketed Appellant’s case for the term
beginning in December 2020, and the case was thereafter submitted for a
decision on the briefs.
                                       2
instead. During this phone call, Dockery “snatched” the phone from

Terry and spoke for a few minutes with Appellant. Dockery had

previously expressed disdain over Appellant’s lack of support for J.S.

and his disrespect toward Terry.

     Terry and Dockery then drove to Appellant’s house. Terry’s

brother, Murray, went with them, riding in the passenger seat of the

car. Upon arrival, Dockery parked in the cul-de-sac. After they

arrived, Appellant emerged from his house, with J.S. by his side and

one hand in his jacket pocket. Dockery helped Terry get J.S. into

the car, then walked over to Appellant and began talking to him.

Less than two minutes later, Terry heard gunshots. Terry testified

that she never heard Appellant or Dockery raise their voices before

the shots rang out.

     When Terry turned to see what was happening, Dockery was

holding his neck, running to the front of the car, and trying to duck

down. Terry and Murray testified that Appellant was shooting at

Dockery from within his jacket pocket. Appellant then removed his

hand and his gun from his pocket and shot over the car as Dockery

                                   3
ran and fell in the middle of the cul-de-sac. Murray stepped out from

the passenger seat of the car and called for Appellant to stop

shooting; Appellant then shot Murray twice. Appellant went to

where Dockery had collapsed and shot Dockery several more times.

Dockery died at the scene.

     After the shooting, Appellant removed J.S. from the car.

Appellant took Terry’s phone, which she had been using to call 911,

and slammed it on the ground. Appellant shouted at Terry and

Murray that “if [they] did not move [Dockery’s] body that he would

come back out and continue shooting.” Appellant then went in his

house.

     Four neighbors testified that they heard gunshots and

witnessed Appellant shoot Dockery multiple times. As the police

arrived, Appellant came out of his house with his hands in the air,

claiming that he acted in self-defense. However, Terry testified that

she could see Dockery’s hands during the shooting and never saw

Dockery reach for anything and that Dockery never owned a gun

during their relationship. Other witnesses testified that they saw

                                 4
nothing in Dockery’s hands. Furthermore, an investigator testified

that there was no gun found in the car. After obtaining a search

warrant for Appellant’s home, police officers found a nine-millimeter

gun and two loaded ammunition magazines in a washing machine.

     Appellant testified at trial, claiming that he acted in self-

defense.    The State presented evidence challenging Appellant’s

testimony and pointing out multiple inconsistencies in statements

Appellant made to the police compared to his trial testimony. For

example, Appellant made no mention in his police statement that

Dockery punched or made contact with him, but at trial claimed that

Dockery attempted to punch him shortly before Appellant started

shooting. Appellant also stated at trial that he saw Murray reaching

for something under the passenger seat, but his statements to the

police contained nothing to that effect.2

     2. Appellant contends that trial counsel was constitutionally




     2 Appellant does not challenge the sufficiency of the evidence supporting
his convictions, and we no longer routinely consider sufficiency sua sponte in
non-death penalty cases. See Davenport v. State, 309 Ga. 385, 399 (846 SE2d
83) (2020).
                                      5
ineffective on three grounds. To succeed on a claim of ineffective

assistance,   Appellant   “must   prove   both   that   his   lawyer’s

performance was professionally deficient and that he was prejudiced

as a result.” Styles v. State, 309 Ga. 463, 471 (5) (847 SE2d 325)

(2020) (citation and punctuation omitted); see also Strickland v.

Washington, 466 U. S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984).

     “To establish deficient performance, [Appellant] must
     show that . . . trial counsel performed in an objectively
     unreasonable way, considering all the circumstances and
     in the light of prevailing professional norms. To establish
     prejudice, [Appellant] must show that there is a
     reasonable probability that, but for counsel’s
     unprofessional errors, the result of the proceeding would
     have been different.”

Watson v. State, 303 Ga. 758, 761-762 (2) (d) (814 SE2d 396) (2018).

“[I]f [Appellant] fails to establish one prong, we need not examine

the other.” Armstrong v. State, 310 Ga. 598, 607 (5) (852 SE2d 824)

(2020).

     (a) Appellant first contends that his trial counsel was

ineffective for failing to present evidence that Dockery was in a

gang. This evidence, Appellant argues, would have established that


                                  6
Appellant acted out of a reasonable fear for his life and supported

his claim of self-defense. This argument fails.

     Even assuming, without deciding, that trial counsel’s

performance was constitutionally deficient, any deficiency would not

have prejudiced Appellant’s case. There was substantial eyewitness

testimony that Appellant, without provocation, shot Dockery, then

shot Murray, and then shot Dockery again while he was lying in the

street. Dockery was unarmed, and there was little, if any, evidence

supporting Appellant’s claim that he acted in self-defense. Even if

the evidence of Dockery’s gang affiliation had been introduced at

trial, that would have been outweighed by the evidence described

above. Thus, “it is highly unlikely that the evidence in question,

even if admitted, would have persuaded the jury that [Appellant]

was justified in shooting [Dockery], and thus [Appellant] has failed

to show prejudice.” Jones v. State, 310 Ga. 886, 892 (3) (855 SE2d

573) (2021). This enumeration accordingly lacks merit.

     (b) Appellant next contends that he received ineffective

assistance when trial counsel failed to present witness testimony

                                 7
that officers retrieved what looked like a gun from Dockery’s car.

During a pre-trial immunity hearing and at trial, Wilford Copeland,

Appellant’s neighbor and a witness for the defense, testified about

aspects of the crime scene investigation that he witnessed from his

front porch, saying that he saw investigators remove a dog from the

car and then saw investigators remove an item from the passenger

side of the car. During the immunity hearing, Copeland testified

that he “assumed” the item was a gun based on “the way [the

investigator] was holding it” when it was removed, but that he was

not sure.

     Before trial, the State moved in limine to exclude Copeland’s

speculation about seeing a gun, and the trial court reserved ruling

on that motion until Copeland’s testimony at trial. During the direct

examination of Copeland, Appellant’s trial counsel asked if

Copeland saw anything during the search of Dockery’s vehicle, and

Copeland stated, “Well like I said, I saw them give the Chihuahua

to someone. But then I sat there and when I was here before [at the

immunity hearing], I didn’t directly see what I thought I saw.”

                                 8
     A bench conference ensued, and the court instructed trial

counsel “to ask [Copeland] some more direct questions so as to avoid

him speculating on the record and in front of the jury.”       When

testimony resumed, Copeland said that he saw a detective reach

under the seat, retrieve an item, lay the item on the back of the car,

and take pictures of it. He further testified: “so I assumed that – I

don’t know what it was because I didn’t see it.” The State objected,

and the court stopped Copeland, telling him not to assume anything

and answer only the question that was asked.           The following

colloquy then occurred:

     TRIAL COUNSEL: Did you see an object being taken
     from the vehicle after the Chihuahua?
     COPELAND: Yes, sir.
     TRIAL COUNSEL: Did you see that object photographed
     by detectives?
     COPELAND: Yes, sir.
     TRIAL COUNSEL: Do you know what color the object
     was?
     COPELAND: Not directly, sir.
     TRIAL COUNSEL: Okay. Did you see any other objects
     taken from the vehicle?
     COPELAND: No, sir.

     Appellant contends that trial counsel performed deficiently at


                                  9
trial by failing to elicit Copeland’s immunity hearing testimony

about seeing what he assumed was a gun, which Appellant argues

would have been admitted but for trial counsel’s mistaken belief that

the trial court’s admonishment to avoid speculation was a ruling

prohibiting the specific testimony outright. Appellant argues that

trial counsel even testified at the motion for new trial that he did

not believe that Copeland’s testimony was speculative.

     Again, even if trial counsel’s failure to elicit this evidence was

deficient performance, this failure was not prejudicial, as there is no

reasonable probability that the outcome of the proceeding would

have been different had the evidence been presented. See Watson,

303 Ga. at 762 (2) (d). Copeland’s uncertain testimony about what

the item was would likely have been unpersuasive, particularly in

light of the strong evidence against Appellant’s self-defense claim.

Even assuming, without deciding, that the object was a gun, there

was no evidence that Dockery was holding a gun at the time of or

during the shooting, or that Appellant saw the gun when he began

shooting at Dockery. Copeland testified that the object was removed

                                  10
from the passenger side of the car, which is where Murray – not

Dockery – had been sitting when the confrontation between

Appellant and Dockery began. Moreover, Appellant continued to

shoot Dockery while Dockery was lying in the cul-de-sac away from

the car. This evidence undermined Appellant’s self-defense claim.

Thus, we conclude that there was no “reasonable probability that,

but for counsel’s . . . [error], the result of the proceeding would

have been different.” See id. Accordingly, Appellant cannot show

prejudice, and this enumeration of error fails.

     (c) Appellant next contends that trial counsel inappropriately

allowed Ricardo Harris, the lead investigator in this case, to testify

about how he thought the shooting occurred, about the evidence that

supported the decision to charge Appellant with murder, and about

inconsistencies between the statements of Appellant and his

mother, Joyce Sullivan (hereinafter “Joyce”). We conclude that this

contention lacks merit.

     First, during direct examination, the State played a recording

of Appellant’s statement to the police for the jury to hear. Harris

                                 11
authenticated this recording. The prosecutor then asked Harris,

“[D]id anything about [Appellant’s] statement seem inconsistent to

you?” Harris responded “Yes,” and went on to explain that the

following seemed abnormal:

     When [Appellant] said that they were initially about 2
     feet apart and [Dockery] took a step towards him and that
     left them with less than a foot distance between the two,
     then [Appellant] says he stepped back, pulled out his gun
     and shot [Dockery]. When [Appellant] explains the lunge,
     he says that he took two, three, four . . . steps. It’s not
     possible in less than a foot, unless he’s on his tiptoes, to
     make two, or three or four steps when you’re already face-
     to-face, so we took that as the initial step violated
     [Appellant’s] personal space. He steps back, pulled out his
     gun, and [Dockery] would have had to have been farther
     back for him to be able to extend and shoot him.

At the motion for new trial hearing, trial counsel was asked if he

considered objecting to this evidence as impermissible evidence of

an ultimate issue. Trial counsel replied:

     Well, I thought the question was what factors went into
     [Harris’s] decision to charge [Appellant]. And so being
     that [Harris] was the [investigator] that charged him, I
     thought—there may or may not have been an objection,
     but I thought it was relevant to go to why [Harris] charged
     [Appellant]. And I was trying to show that [Harris] made
     a mistake in not, you know, deciding that he should have
     charged [Appellant] because [Appellant] was acting in

                                 12
     self-defense.

     Next, the prosecutor asked Harris at trial, “What factors

brought you to charge [Appellant] with murder?” Harris responded:

     Just even with what I just described. The first part was
     the deceased had no weapon. Neither did [Murray].
     There was no weapon found in the car, and the way
     [Appellant] described the events, it didn’t—it didn’t mesh
     with—his whole story just didn’t mesh for it to be self-
     defense.

Trial counsel was asked at the motion for new trial hearing if he

considered whether or why an investigator charged a suspect to be

relevant to the jury.   Trial counsel responded that he did not

consider it relevant, but that he thought Harris’s testimony went to

a charging decision, which is why he opted not to object to its

introduction.

     Finally, the prosecutor asked Harris at trial, “[D]id you have

an opportunity to review the statement of Joyce Sullivan as well?”

Harris replied that he did, and the prosecutor then asked, “Were

there inconsistencies between [Appellant’s] statement and the

statement of Joyce Sullivan?” Harris replied, “I can’t remember


                                13
what they were, but there was a few that just didn’t add up about

how the whole thing played out.”           At the motion for new trial

hearing, trial counsel was asked, “Did you ever consider objecting

that, as far as impeachment goes, [Joyce Sullivan’s statement]

should have been limited to only the parts that were inconsistent

[with Appellant’s statement]?” Trial counsel responded:

     I wanted the jury to hear her entire statement because
     she was very consistent with what she testified to and
     then what [the State] played in the statement. So as a
     trial strategy, I wanted [the jury] to hear the consistency
     of her statement.

     Appellant contends that Harris’s comments were inadmissible,

and trial counsel should have objected but failed to do so because he

misunderstood the admissibility of the testimony.              Specifically,

citing Teague v. State, 252 Ga. 534, 536 (1) (314 SE2d 910) (1984),

Appellant contends that Harris’s reasoning behind his decision to

charge Appellant with murder is not relevant.3


     3  Teague was decided under our old Evidence Code, but we have applied
the same principle in cases decided under the current Evidence Code. See
Jackson v. State, 301 Ga. 866, 870 (804 SE2d 367) (2017) (“[A]n investigating
officer may not testify about what others told him during his investigation

                                     14
     However, “[Appellant] must show that [counsel’s] deficient

performance prejudiced the defense.” Strickland, 466 U. S. at 687

(III). Here, even if trial counsel was constitutionally deficient in

failing to object to the admission of Harris’s three statements, the

length and weight of the statements were unlikely to cause

prejudice. Harris’s first statement explained the inconsistencies in

Appellant’s statement, a recording of which had already been played

for the jury and authenticated by Harris. Harris’s second statement

explaining his decision to charge Appellant brought up evidence that

had already been elicited through prior testimony. Finally, Harris’s

third statement regarding inconsistencies between Appellant’s

statement and Joyce’s statement was minor and inconclusive, as

Harris stated that he did not remember specifics.

     Furthermore, the admission of these statements was not

prejudicial in light of the other substantial evidence that had

already been presented at trial indicating Appellant’s guilt. There



merely under the guise of explaining the officer’s conduct.” (citation and
punctuation omitted)).
                                   15
were eyewitness accounts from Terry, Murray, and multiple

neighbors indicating that Appellant shot Dockery multiple times

after their confrontation, including when Dockery was already lying

on the ground in the cul-de-sac. Additionally, Appellant was

repeatedly confronted on cross-examination with the inconsistencies

between his trial testimony and his statements to the police. There

is no “reasonable probability that,” but for counsel’s error in

allowing Harris’s testimony to be admitted, “the result of the

proceeding would have been different.” Watson, 303 Ga. at 762 (2)

(d); see also Thompson v. State, 304 Ga. 146, 153 (9) (816 SE2d 646)

(2018) (in the context of plain error harm review, detective’s

testimony that she believed appellant was the shooter likely did not

affect outcome of trial, given that the evidence of appellant’s guilt

was compelling and detective’s testimony “would have come as no

surprise to the jury”). Accordingly, Appellant failed to demonstrate

that his counsel’s deficiency, if any, was prejudicial.         This

enumeration fails.

     3. Finally, Appellant argues that the cumulative effect of his

                                 16
trial counsel’s errors entitles him to a new trial. See Schofield v.

Holsey, 281 Ga. 809, 811 n.1 (II) (642 SE2d 56) (2007) (“[I]t is the

prejudice arising from counsel’s errors that is constitutionally

relevant, not that each individual error by counsel should be

considered in a vacuum.” (Citation and punctuation omitted)). Even

if trial counsel’s errors were harmful, the combined harm was

sufficiently outweighed by the strength of the other evidence

presented at trial. The fact that trial counsel failed to establish

Dockery’s gang affiliation in support of Appellant’s self-defense

claim was outweighed by the fact that Appellant acted brutally

towards Dockery, shooting him multiple times even after Dockery

was lying on the ground, as well as shooting Murray, for whom there

was no evidence of gang affiliation. Trial counsel’s failure to elicit

Copeland’s vague testimony was outweighed by the fact that

eyewitnesses did not see Dockery with a gun before, during, or after

the shooting.   Finally, Harris’s testimony created no significant

prejudice because his comments were either minor and inconclusive,

or presented facts that were already in evidence. Accordingly, we

                                 17
decline to grant a new trial on the basis of cumulative error.

     Judgment affirmed. All the Justices concur.




                                 18